 



Exhibit 10.11
(ALLERGAN LOGO) [a40436a4043601.gif]
RESTRICTED STOCK AWARD GRANT NOTICE
     Pursuant to the Allergan, Inc. 2008 Incentive Award Plan (the “Plan”),
Allergan, Inc. (the “Company”) hereby grants to the employee listed below
(“Participant”) the number of shares of the Company’s common stock, par value
US$0.01 per share (“Stock”), set forth below (the “Shares”). This Restricted
Stock award is subject to all of the terms and conditions set forth herein, in
the Terms and Conditions attached hereto as Exhibit A (the “Restricted Stock
Terms”) and in the Plan, each of which is incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Restricted Stock Award Grant Notice (the “Grant
Notice”).

         
Participant:
       
 
 
 
   
 
       
Grant Date:
       
 
       
 
       
Total Number of Shares of Restricted Stock:
       
 
       

     
Vesting Schedule:
  [To be specified in individual award agreements]
 
   
 
  Except as provided in Section 3.3(a) of the Restricted Stock Terms, in no
event shall the Forfeiture Restriction (as defined in the Restricted Stock
Terms) lapse as to any additional Shares following Participant’s Termination of
Employment (as defined in the Restricted Stock Terms).

     All decisions and interpretations of the Administrator arising under the
Plan, this Grant Notice or the Restricted Stock Terms or relating to the Shares
shall be binding, conclusive and final.
ALLERGAN, INC.

         
By:
       
 
       
Print Name:
       
 
 
 
   
Title:
       
 
       
 
       
Address:
  2525 Dupont Drive    
 
  Irvine, California 92612    
 
       
Attachments:
  Terms and Conditions (Exhibit A)         Allergan, Inc. 2008 Incentive Award
Plan (Exhibit B)     Allergan, Inc. 2008 Incentive Award Plan Prospectus
(Exhibit C)





--------------------------------------------------------------------------------



 



EXHIBIT A TO THE RESTRICTED STOCK AWARD GRANT NOTICE
TERMS AND CONDITIONS
May 2008
     Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which these Terms and Conditions (the “Terms”) are attached, Allergan, Inc. (the
“Company”) granted to the participant (“Participant”) specified on the Grant
Notice a restricted stock award under the Allergan, Inc. 2008 Incentive Award
Plan (the “Plan”) for the number of shares of the Company’s common stock, par
value US$0.01 per share (“Stock”), indicated in the Grant Notice (the “Shares”),
subject to the terms and conditions of the Grant Notice, the Terms and the Plan.
I. GENERAL
     1.1 Defined Terms. Wherever the following terms are used herein, they shall
have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Grant Notice or, if not defined therein, the Plan.
     “Job Elimination” means Participant’s Termination of Employment by the
Company or any Subsidiary under circumstances satisfying each of the following
conditions, as determined in the sole and absolute discretion of the Company:
(a) Participant’s Termination of Employment results in or is part of a net
headcount reduction of one or more employees; (b) Participant is not offered a
comparable position with the Company, a subsidiary or a successor entity or an
affiliate of the Company or a subsidiary; and (c) the Company provides written
notice to Participant prior to his or her Termination of Employment that it has
determined Employee’s Termination of Employment is a “job elimination.”
     “Termination of Employment” shall mean the time when the employee-employer
relationship between Participant and the Company or any Subsidiary is terminated
for any reason, with or without cause, including, without limitation, a
termination by resignation, discharge, death, disability or retirement, but
excluding terminations where there is a simultaneous reemployment or continuing
employment of Participant by the Company or any Subsidiary. The Administrator,
in its discretion, shall determine the effect of all matters and questions
relating to Participant’s Termination of Employment, including, without
limitation, the question of whether such Termination of Employment resulted from
a discharge for cause. For purposes of the Terms, Participant’s
employee-employer relationship shall be deemed to be terminated in the event
that the Subsidiary employing Participant ceases to remain a Subsidiary
following any merger, sale of stock or other corporate transaction or event
(including, without limitation, a spin-off).
     1.2 Incorporation of Terms of Plan. The Shares are subject to the terms and
conditions of the Plan, which are incorporated herein by reference.
II. GRANT OF RESTRICTED STOCK
     2.1 Grant of Restricted Stock. In consideration of Participant’s past
and/or continued employment with or service to the Company or its Subsidiaries
and for other good and valuable consideration, effective as of the grant date
specified on the Grant Notice (the “Grant Date”), the Company hereby agrees to
issue the Shares to Participant, upon the terms and conditions set forth in the
Plan, the Grant Notice and the Terms.





--------------------------------------------------------------------------------



 



     2.2 Issuance of Shares. The issuance of the Shares under the Terms shall
occur at the principal office of the Company simultaneously with the execution
of the Grant Notice by the Company or on such other date as the Company and
Participant shall agree (the “Issuance Date”). Subject to Section 2.3, the
Company shall issue the Shares (which shall be issued in Participant’s name) on
the Issuance Date.
     2.3 Conditions to Issuance of Stock Certificates. The Shares, or any
portion thereof, may be either previously authorized but unissued shares or
issued shares which have then been reacquired by the Company. Such Shares shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any Shares prior to fulfillment of all of the following conditions:
          (a) The admission of such Shares to listing on all stock exchanges on
which such Stock is then listed;
          (b) The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Administrator shall, in its sole and absolute discretion, deem
necessary or advisable;
          (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its sole and
absolute discretion, determine to be necessary or advisable;
          (d) The lapse of such reasonable period of time following the Issuance
Date as the Administrator may from time to time establish for reasons of
administrative convenience; and
          (e) The receipt by the Company of full payment for such shares,
including payment of all amounts which, under federal, state or local tax law,
the Company (or other Subsidiary) is required to withhold upon issuance of such
Shares.
     2.4 Rights as Stockholder. Except as otherwise provided in Section 3.6 or
elsewhere in the Terms, upon issuance of the Shares, Participant shall have all
the rights of a stockholder with respect to the Shares, including the right to
vote the Shares and to receive all dividends or other distributions paid or made
with respect to the Shares.
     2.5 Escrow. Until the Forfeiture Restriction (as defined in Section 3.1)
and all of the restrictions on transfer imposed pursuant to the Terms lapse or
are removed, the Administrator may require the certificate(s) representing the
Unreleased Shares (as defined in Section 3.4) to be deposited with the Secretary
of the Company, or such other escrow holder as the Administrator may appoint, as
Participant’s attorney-in-fact to sell, assign and transfer unto the Company,
such Unreleased Shares, if any, forfeited pursuant to Section 3.1.
III. RESTRICTIONS ON SHARES
     3.1 Forfeiture Restriction. Subject to the provisions of Section 3.2 and
Section 3.3, upon Participant’s Termination of Employment for any or no reason,
all of the Unreleased Shares shall thereupon be forfeited immediately and
without any further action by the Company; provided, however, that if
Participant’s Termination of Employment occurs by reason of Participant’s Job
Elimination, all of the Unreleased Shares (after giving effect to any
accelerated vesting that may occur pursuant to Section 3.3(a) following
Participant’s Termination of Employment) shall be forfeited at such time as
Participant may no longer become entitled to receive any accelerated vesting
under Section 3.3(a) (the “Forfeiture

A-2



--------------------------------------------------------------------------------



 



Restriction”). Upon the occurrence of such a forfeiture, the Company shall
become the legal and beneficial owner of the Shares being forfeited and all
rights and interests therein or relating thereto, and the Company shall have the
right to retain and transfer to its own name the number of Shares being
forfeited by Participant. In the event any of the Unreleased Shares are
forfeited under this Section 3.1, any cash, cash equivalents, assets or
securities received by or distributed to Participant with respect to, in
exchange for or in substitution of such Shares and held by the escrow agent
pursuant to Section 2.5 and Section 3.6 shall be promptly transferred by the
escrow agent to the Company.
     3.2 Release of Shares from Forfeiture Restriction. The Shares shall be
released from the Forfeiture Restriction as indicated in the Grant Notice and
Section 3.3 below. Any of the Shares released from the Forfeiture Restriction
shall thereupon be released from the restrictions on transfer under Section 3.5.
In the event any of the Shares are released from the Forfeiture Restriction, any
dividends or other distributions paid on such Shares and held by the escrow
agent pursuant to Section 2.5 and Section 3.6 shall be promptly paid by the
escrow agent to Participant.
     3.3 Accelerated Vesting. Notwithstanding anything to the contrary in
Section 3.2 or the Grant Notice, the Shares shall be released from the
Forfeiture Restriction on an accelerated basis under the following
circumstances:
          (a) if Participant’s Termination of Employment occurs by reason of
Participant’s Job Elimination and, prior to the expiration of 55 days following
the date of Participant’s termination of Employment or such earlier date as may
be specified by the Company, Participant executes and delivers, and does not
revoke, a general waiver and release of all claims against the Company and its
subsidiaries and the employees, directors, agents and affiliates of the Company
and its subsidiaries, in a form acceptable to the Company in its sole and
absolute discretion, then the Shares shall be released from the Forfeiture
Restriction upon the date such general waiver and release of all claims becomes
effective and irrevocable, equal to the total number of Shares specified in the
Grant Notice, as adjusted pursuant to Section 11.1 of the Plan, multiplied by a
fraction, the numerator of which is the number of months from the Grant Date
until the date of Participant’s Termination of Employment, and the denominator
of which is the number of months during the vesting schedule set forth in the
Grant Notice (i.e., the number of months from the Grant Date until the date the
Shares otherwise would be released from the Forfeiture Restriction pursuant to
the vesting schedule set forth in the Grant Notice based solely on continued
employment);
          (b) if Participant’s Termination of Employment occurs by reason of
Participant’s death or permanent and total disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”)),
then the Shares shall be released from the Forfeiture Restriction immediately
prior to Participant’s Termination of Employment; and
          (c) if a Change in Control occurs prior to Participant’s Termination
of Employment, then the Shares shall be released from the Forfeiture Restriction
immediately prior to the occurrence of such Change in Control.
     3.4 Unreleased Shares. Any of the Shares which, from time to time, have not
yet been released from the Forfeiture Restriction are referred to herein as
“Unreleased Shares.”
     3.5 Restrictions on Transfer.
          (a) Subject to Section 3.5(b), no Unreleased Shares or any dividends
or other distributions thereon or any interest or right therein or part thereof
shall be liable for the debts, contracts or engagements of Participant or
Participant’s successors in interest or shall be subject to sale or other

A-3



--------------------------------------------------------------------------------



 



disposition by transfer, alienation, anticipation, pledge, hypothecation,
encumbrance, assignment or any other means whether such sale or other
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted sale or other disposition thereof
shall be null and void and of no effect, except to the extent that such
disposition is permitted by the preceding sentence.
          (b) Notwithstanding any other provision of the Terms, with the consent
of the Administrator, the Unreleased Shares may be transferred to one or more
“Permitted Transferees” (as defined below), subject to the following terms and
conditions:
          (i) the Unreleased Shares shall not be assignable or transferable by
the Permitted Transferee other than by will or the laws of descent and
distribution;
          (ii) the Unreleased Shares shall continue to be subject to all the
terms and conditions of the Plan and the Terms, as amended from time to time, as
applicable to Participant (other than the ability to further transfer the
Unreleased Shares); and
          (iii) Participant and the Permitted Transferee execute any and all
documents requested by the Company, including, without limitation documents to
(A) confirm the status of the transferee as a Permitted Transferee, (B) satisfy
any requirements for an exemption for the transfer under applicable federal and
state securities laws, and (C) evidence the transfer.
“Permitted Transferee” means, with respect to Participant, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing Participant’s household (other than a tenant or employee), a trust in
which these persons have more than 50% of the beneficial interest, any other
entity in which these persons (or Participant) own more than 50% of the voting
interests, or any other transferee specifically approved by the Administrator.
     3.6 Restrictions on Distributions, etc. In the event of any dividend or
other distribution (whether in the form of cash, Stock, other securities or
other property, but excluding money paid as a regular cash dividend),
recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin off, combination,
repurchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or
exchange of Stock or other securities of the Company, issuance of warrants or
other rights to purchase Stock or other securities of the Company, or other
similar corporate transaction or event that affects the Stock, then any new or
additional or different shares or securities or property (including cash) which
is paid, issued, exchanged or distributed in respect of Shares then subject to
the Forfeiture Restriction shall be subject to the Forfeiture Restriction and
the restrictions on transfer set forth in Section 3.5 and shall be considered to
be Unreleased Shares, until such restrictions on the underlying Shares lapse or
are removed pursuant to the Terms (or, if such Shares are no longer outstanding,
until such time as such Shares would have been released from the Forfeiture
Restriction pursuant to the Terms). The Administrator may require any new or
additional or different shares or securities or property (including cash)
considered to be Unreleased Shares pursuant to this Section 3.6 to be deposited
with the Secretary of the Company, or such other escrow holder as the
Administrator may appoint, as Participant’s attorney-in-fact to sell, assign and
transfer unto the Company, such new or additional or different shares or
securities or property (including cash) considered to be Unreleased Shares
pursuant to this Section 3.6, if any, forfeited pursuant to Section 3.1.
Notwithstanding the foregoing, nothing herein shall limit the ability of the
Administrator to adjust Unreleased Shares or make other adjustments to the terms
and conditions of the Terms in accordance with the provisions of Section 11.1 of
the Plan.

A-4



--------------------------------------------------------------------------------



 



IV. OTHER PROVISIONS
     4.1 Administration. The Administrator shall have the power to interpret the
Plan and the Terms and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be binding, conclusive and final upon Participant, the Company and all other
interested persons. No member of the Administrator shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, the Terms or the Shares.
     4.2 Taxes.
          (a) Notwithstanding anything to the contrary in the Terms, the Company
shall be entitled to require payment to the Company or any of its Subsidiaries
of any sums required by federal, state, local or foreign tax law to be withheld
with respect to the issuance of the Shares or any other taxable event related to
the Shares. The Company may permit Participant to make such payment in one or
more of the forms specified below:
          (i) by cash or check made payable to the Company;
          (ii) by the deduction of such amount from other compensation payable
to Participant;
          (iii) tendering vested shares of Stock having a then current Fair
Market Value not exceeding the amount necessary to satisfy the withholding
obligation of the Company and its Subsidiaries based on the minimum applicable
statutory withholding rates for federal, state, local and foreign income tax and
payroll tax purposes; or
          (iv) in any combination of the foregoing.
          (b) In the event Participant fails to provide timely payment of all
sums required pursuant to Section 4.2(a), the Company (or other employer) shall
have the right and option, but not the obligation, to treat such failure as an
election by Participant to satisfy all or any portion of Participant’s required
payment obligation pursuant to Section 4.2(a)(ii) or Section 4.2(a)(iii) above,
or any combination of the foregoing as the Company may determine to be
appropriate, subject to compliance with all applicable legal requirements. The
Company shall not be obligated to deliver any certificate evidencing the Shares
to Participant or his legal representative unless and until Participant or his
legal representative shall have paid or otherwise satisfied in full the amount
of all federal, state, local and foreign taxes applicable with respect to the
taxable income of Participant resulting from the lapse of any restrictions
(including the Forfeiture Restriction) on the Shares or any other taxable event
related to the Shares.
          (c) Participant has reviewed with Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by the Grant Notice and the Terms. Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Participant understands that Participant (and
not the Company) shall be responsible for Participant’s own tax liability that
may arise as a result of this investment or the transactions contemplated by the
Terms. Participant understands that Participant will recognize ordinary income
for federal income tax purposes under Section 83 of the Code as the restrictions
applicable to the Unreleased Shares lapse. In this context, “restriction”
includes the Forfeiture Restriction. Participant understands that Participant
may elect to be taxed for federal income tax purposes at the time the Shares are
issued rather than as and when the Forfeiture Restriction lapses by filing an
election under Section 83(b) of the Code with the Internal Revenue Service no
later than 30 days following the date of purchase.

A-5



--------------------------------------------------------------------------------



 



     PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY AND
NOT THE COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), EVEN IF
PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON
PARTICIPANT’S BEHALF.
     4.3 Restrictive Legends and Stop-Transfer Orders.
          (a) In order to enforce the Forfeiture Restriction and the other
restrictions set forth in the Plan and the Terms, the Administrator may cause
one or more legends referencing the Forfeiture Restriction and other
restrictions, and any other legend(s) that may be required by applicable
federal, state or foreign securities laws, to be placed on the certificate(s)
evidencing the Shares.
          (b) Participant agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
          (c) The Company shall not be required: (i) to transfer on its books
any Shares that have been sold or otherwise transferred in violation of any of
the provisions of the Terms, or (ii) to treat as owner of such Shares or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such shares shall have been so transferred.
     4.4 No Employment Rights. Nothing in the Plan or the Terms shall confer
upon Participant any right to continue in the employ or service of the Company
or any Subsidiary or shall interfere with or restrict in any way the rights of
the Company and its Subsidiaries, which rights are hereby expressly reserved, to
discharge or terminate Participant’s employment or services at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or a Subsidiary
and Participant.
     4.5 Notices. All notices or other communications required or permitted
hereunder shall be in writing, and shall be deemed duly given only when
delivered in person or when sent by certified mail (return receipt requested)
and deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service, addressed as follows:

         
 
  If to the Company:   Allergan, Inc.
 
      Attention: General Counsel
 
      2525 Dupont Drive
 
      Irvine, California 92612
 
     
 
  If to Participant:   To Participant’s most recent address then on file in the
Company’s personnel records.

By a notice given pursuant to this Section 4.5, either party may thereafter
designate a different address for notices to be given to that party.
     4.6 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Terms.

A-6



--------------------------------------------------------------------------------



 



     4.7 Governing Law; Severability. The Terms shall be administered,
interpreted and enforced under the laws of the State of Delaware, without regard
to conflicts of law principles thereof. Should any provision of the Terms be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.
     4.8 Conformity to Securities Laws. Participant acknowledges that the Plan
is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state and
foreign securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are to be issued, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and the Terms shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.
     4.9 Amendments. To the extent permitted by the Plan, the Terms may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Administrator; provided, that, except as
may otherwise be provided by the Plan, no termination, amendment, or
modification of the Terms shall adversely affect the Shares in any material way
without Participant’s prior written consent. The Terms may not be modified,
suspended or terminated except by an instrument in writing signed by a duly
authorized representative of the Company and, if Participant’s consent is
required, by Participant.
     4.10 Successors and Assigns. The Company may assign any of its rights under
the Terms to single or multiple assignees, and the Terms shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 3.5, the Terms shall be binding
upon Participant and Participant’s heirs, executors, administrators, successors
and assigns.
     4.11 Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or the Terms, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the Shares and the Terms shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Terms shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
     4.12 Entire Agreement. The Plan and the Terms constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof.

A-7



--------------------------------------------------------------------------------



 



EXHIBIT B TO THE RESTRICTED STOCK AWARD GRANT NOTICE
ALLERGAN, INC. 2008 INCENTIVE AWARD PLAN





--------------------------------------------------------------------------------



 



EXHIBIT C TO THE RESTRICTED STOCK AWARD GRANT NOTICE
ALLERGAN, INC. 2008 INCENTIVE AWARD PLAN PROSPECTUS

